Citation Nr: 1528704	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-30 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than July 12, 2006 for the award of a total disability rating on the basis of individual unemployability.

2.  Entitlement to an increased rating for vascular headaches, currently rated as 50 percent disabling.

3.  Entitlement to special monthly compensation (SMC) for aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of that hearing is of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased rating for vascular headaches and entitlement to SMC for aid and attendance or by reason of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 12, 2006, VA received a claim from the Veteran to establish service connection for multiple disorders claimed secondary to his service-connected headaches.

2.  On July 24, 2007, VA received an application from the Veteran for TDIU.

3.  The evidence of record demonstrates that the Veteran was made unemployable as a result of his service-connected disabilities no later than March 2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to than July 12, 2006 for an award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.151, 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Because TDIU was awarded, the claim is substantiated and no additional notice is required as to the "downstream" issue of entitlement to an earlier effective date.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

As to VA's duty to assist, the Board notes that all available pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  An examination or medical opinion is not required, because the issue does not turn on any medical question.

The Veteran testified at a hearing before the undersigned VLJ in April 2015.  The testimony taken reflects the Veteran understood the elements of his earlier effective date claim.  Additionally, the VLJ sought to identify pertinent evidence not associated with the claims file.  Accordingly, the VLJ's actions complied with any related duties owed during a hearing.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the above, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his earlier effective date claim.

II.  Earlier Effective Date

The Veteran seeks an effective date earlier than July 12, 2006 for the award of TDIU.  He argues that he is entitled to an effective date of March 1, 2006 or earlier, because he was unable to work as a result of his service-connected headache disability on or before this date.  See October 2008 Request for Reconsideration; see also November 2007 Correspondence; March 2009 Notice of Disagreement; July 2010 Form 9; June 2015 Written Statement (seeking TDIU from December 1, 2005).  

By way of background, the Veteran has been rated at 50 percent for his service-connected headaches since May 1984.  In February 2001, he submitted a claim for a rating in excess of 50 percent for his headache disability.  His claim for an increase was denied in an April 2003 rating decision.  The Veteran did not submit a notice of disagreement or any new evidence within one year of that rating decision, and as such, it became final.  See 38 U.S.C.A. §§ 5104, 7105(c) (West 2014); see also 38 C.F.R. §§ 3.160(d), 3.156(b), 20.200, 20.302(a), 20.1103 (2014).

On July 12, 2006, VA received the Veteran's application for service connection for multiple disabilities, including depression, as secondary to his headache disorder.  Service connection for depression was established on a secondary basis in a March 2007 rating decision.  Additionally, the RO sent a letter to the Veteran inviting a claim of TDIU in light of evidence obtained at a January 2007 VA examination indicating that he could not work as a result of his depression.  On July 24, 2007, VA received the Veteran's application for TDIU.  In a March 2008 rating decision, TDIU was granted effective July 12, 2006.

Legal Analysis

The Board finds that an earlier effective date for the award of TDIU is not warranted because although it is factual ascertainable that the Veteran became unemployable no later than March 2006, a claim for TDIU was not received by VA until July 24, 2007.  

Claims of TDIU are considered a claim for an increased rating, and as such, the law governing the effective date for a claim for increased compensation applies.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015)(holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).
  
For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In applying these principles to this case, the Board concludes that an earlier effective for the award of TDIU is not warranted because his claim for TDIU was received July 24, 2007, more than one year after he claims to have become unemployable as a result of his service-connected disabilities.  

First, the Board finds that VA did not receive a claim for an increased rating for his headache disability or an award of TDIU until July 24, 2007 because all of the elements for a "claim" were not met prior to that date.  As noted above, the essential elements for any claim includes "an identification of the benefits sought."  See 38 C.F.R. § 3.155(a); see also Brokowski, 23 Vet. App. at 84.  The Federal Circuit has held that once a claimant (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met). 

In this case, although the Veteran had a claim of entitlement to service connection pending as of July 12, 2006, he did not make a claim for the highest rating possible until he submitted his application for TDIU in July 2007.  Even though he submitted a letter from his treating chiropractor with his July 12, 2006 claim indicating that he was unable to work because of his headaches,  he did not seek a higher rating for his headache disability or make a request for the highest rating possible.  As such, he did not identify TDIU as a benefit being sought in the July 12, 2006 claim, and thus, it cannot be considered a "claim" for TDIU.  See Roberson, 251 F.3d at 1384; see also Brokowski, 23 Vet. App. at 84.  (Notably, that is nevertheless, the date from which the RO made the benefit effective.)  

The Board has also considered whether any other written communication received by VA prior to July 24, 2007 constitutes an  informal claim for TDIU.  See Servello, 3 Vet. App. at 198.  In this regard, the Board notes that VA received written communications from the Veteran's representative on August 31, 2006, September 7, 2006, September 25, 2006 and September 29, 2006.  As with the July 2006 application, none of these writings contains a request for a higher rating for the Veteran's headache disability or a request for the highest rating possible.  Each communication states that the enclosed records are being submitted in connection with the pending service connection claim, but does not state that the Veteran is seeking any additional benefit other than what was identified in the July 12, 2006 claim.  Moreover, the submissions do not state that the Veteran is seeking a total disability rating, nor do they state that he is seeking the highest rating possible.   Consequently, the Board finds that these communications do not assert a claim for TDIU.

The first writing received by VA indicating that the Veteran was seeking TDIU or the highest rating possible was the TDIU application received on July 24, 2007.  Because the Veteran's claim for TDIU was received more than one year after he claims to have become unemployable as a result of his service-connected disabilities, the Board finds that he is not entitled to an effective date earlier than July 12, 2006.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o); Gaston, 605 F.3d at 980; Swain, 27 Vet. App. at 224.  

The Board has also considered the Veteran's argument that he is entitled to an effective date prior to July 12, 2006 because he was made unemployable as a result of his service-connected headache condition alone, and VA erred by not referring his case for extraschedular consideration.  See Hearing Tr. at 3; see also June 2015 Appellate Brief at 4-5.  As noted above, the Veteran did not submit a notice of disagreement with the February 2003 rating decision denying an increased rating for his headaches, nor did he submit new evidence within one year of that rating decision or submit a new claim until July 12, 2006.   Thus, the February 2003 decision became final as to the rating assigned, including the denial of an extraschedular rating or TDIU by implication.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).   Furthermore, the Veteran did not have a claim for an increased rating for headaches pending prior to July  24, 2007.  By that time, he met the schedular thresholds necessary for an award of TDIU pursuant to 38 C.F.R. § 4.16(a) and referral for extraschedular consideration was unnecessary.

In light of the above, the Board finds that an effective date earlier than July 12, 2006 for the award of TDIU is not warranted.


ORDER

An effective date earlier than July 12, 2006 for an award of TDIU is denied.


REMAND

The remaining issues must be remanded.  In a March 2014 rating decision, the RO denied the Veteran's claims of entitlement to an increased rating for vascular headaches and entitlement to SMC for aid and attendance or by reason of being housebound.  A timely Notice of Disagreement (NOD) with the rating decision was received by VA in March 2015.  The RO has not yet issued a Statement of the Case (SOC) as to these issues.  As such, the Board must remand these claims for the issuance of an SOC.  See Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative an SOC regarding the issues of entitlement to an increased rating for vascular headaches and SMC for aid and attendance or by reason of being housebound.  He should be advised of the requirements to timely perfect an appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


